United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-2978
                                  ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Ruben Catalan-Castarena, also known * District of Nebraska.
as Raul Diarcos-Alonso,               *
                                      * [UNPUBLISHED]
            Appellant.                *
                                 ___________

                         Submitted: February 14, 2002
                             Filed: February 27, 2002
                                  ___________

Before LOKEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Ruben Catalan-Castarena appeals the sentence imposed by the district court1
upon his guilty plea to possessing methamphetamine with intent to distribute, in
violation of 21 U.S.C. § 841(a)(1). Pursuant to Anders v. California, 386 U.S. 738
(1967), counsel has moved to withdraw and filed a brief stating Catalan-Castarena
believes that his sentence of 108 months was unfair because it was not commensurate
with his lack of a criminal history, and that he was materially prejudiced by the

      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
ethical conflict of his prior counsel, who withdrew (citing a potential conflict of
interest) before the change-of-plea hearing.

       As to the first point, we note that Catalan-Castarena was granted relief under
the safety-valve provision from the 10-year statutory mandatory minimum sentence;
that there was no motion for downward departure; and that the sentence imposed--
without objection--was at the bottom of the applicable Guidelines range. The
sentence is thus unreviewable on appeal. See United States v. Woodrum, 959 F.2d
100, 101 (8th Cir.1992) (per curiam).

      As to the second point, we note that Catalan-Castarena did not raise it at the
withdrawal-of-counsel, plea, or sentencing hearings; and does not indicate how he
was prejudiced by prior counsel’s representation.

      Having reviewed the record independently pursuantly to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues.

      Accordingly, we affirm, and we grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-